Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Tamm on 02 September 2021.

The application has been amended as follows: 
Please amend claim 1 to replace “a catalyst bed comprising” with - -a catalyst bed consisting essentially of- -.
Please amend claim 20 to replace “claim 20” with - -claim 19- -.
Please amend claim 21 to replace “claim 20” with - -claim 19- -.
Please amend claim 22 to replace “claim 20” with - -claim 19- -.
Reasons for Allowance
Claims 1-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: A method for producing light olefins from a hydrocarbon feed, the method comprising the steps of: introducing the hydrocarbon feed and a water feed to a reactor to produce an effluent stream, wherein the hydrocarbon feed and the water feed are introduced at a water-to-oil mass flow ratio of about 4, wherein the reactor is operated at a temperature and pressure such that cracking reactions occur in the reactor, wherein the reactor as claimed in claim 1, wherein the catalyst consisting essentially of a nanoscale zeolite and the reactor is operated at a nanoscale zeolite catalyst-to-oil mass ratio at about 0.5 per cracking cycle, is not sufficiently disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 102372555 – Wang discloses catalytic cracking of naphtha with water to oil ratio of 0.2-8.0:1 and 25-70% of 200-1000 nm ZSM-5 zeolite (see abstract).  Wang does not disclose the claimed catalyst: oil ratio of about 0.5 per cracking cycle wherein the catalyst consists essentially of nanoscale zeolite catalyst. 
US 2017/0369397 – Al Herz teaches fluidized catalytic cracking of gas condensate with nano zsm 5 zeolites [0026-0031].  Al Herz teaches catalyst: gas condensate ratios of 5:1 [0028] and that the catalyst comprises 10% nano ZSM 5 [0031]; which would correspond to a nanoscale zeolite catalyst to oil ratio of 0.5.  However, the claims have been amended to indicate that the “catalyst bed consists essentially of a nanoscale zeolite” which would exclude the remaining 90% of the Al-Herz catalyst comprising USY catalyst, alumina, clay and silica [0038].
US 4,980,053 – Li teaches catalytic cracking hydrocarbons to olefins with steam (column 2, lines 20-57).  Li teaches catalyst to oil ratio of 2-12, preferably 5-10 (column 2, lines 20-57).  Li does not disclose the claimed nano zeolite: oil mass ratio of about 0.5 per cycle.
US 2018/0333708 – Ding teaches nano zeolites for treating naphtha, kerosene, diesel, and gas oil feeds [00002-00008].  Ding does not disclose the claimed nano zeolite: oil mass ratio of about 0.5 per cycle.
US 2013/0066131 – Harris teaches FCC catalysts comprising Y zeolite, ZSM-5 zeolite, and beta zeolite (abstract).  Harris does not disclose the claimed nano zeolite: oil mass ratio of about 0.5 per cycle.
US 16681517 –teaches a similar cracking process using heavy oil feeds with an overlapping nanoscale zeolite: catalyst ratio.  A Terminal disclaimer has been filed and approved.
US 16681513 – teaches a similar cracking process with overlapping nanoscale zeolite: catalyst ratio. However, ‘513 excludes the water/steam required by the instant process. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771